OFFICE OF THE UNITED STATES TRUSTEE

TIFFANY L. CARROLL
Acting United States Trustee
CURTIS CHING 3931
Assistant United States Trustee
1132 Bishop Street, Suite 602
Honolulu, Hawaii 96813
Telephone: (808) 522-8154
ustpregion15.hi.ecf@usdoj.gov

                                   DISTRICT COURT OF GUAM

                                       TERRITORY OF GUAM

                                       BANKRUPTCY DIVISION

 In re                                            )    Case No. 19-00090
                                                  )    (Chapter 7)
 GINA ANN PEREZ CAMPOS and                        )
 JASON PAUL CASTRO CAMPOS,                        )
                                                  )
                             Debtor.              )    Judge: HON. FRANCES TYDINGCO-
                                                  )           GATEWOOD

                                 STIPULATION TO DISMISS CASE

         The United States Trustee and the Debtors, by and through their counsel, agree and

stipulate as follows:

         1.     Whereas, this case commenced on July 3, 1990 with the Debtors filing a voluntary

petition under Chapter 13 of the Bankruptcy Code and then was converted to a case under Chapter

7 on January 24, 2020;

         2.     Whereas, the United States Trustee has reviewed this case;

         3.     Whereas, the United States Trustee contends that cause exists to dismiss this case

under Section 707(a) of the Bankruptcy Code due to certain inaccuracies in the Debtors’

bankruptcy schedules;

 Campos stipulation to dismiss                Page 1

                 Case 19-00090 Document 64 Filed 05/29/20 Page 1 of 2
        4.        Whereas, the United States Trustee and the Debtors have reached an agreement

regarding the disposition of this case.

        5.        Now, therefore, it is hereby agreed and stipulated by the Debtors and the United

States Trustee:

        -         That this case shall be dismissed for “cause” under Section 707(a) of the

                  Bankruptcy Code;

        -         That the dismissal of this case is without prejudice;

        -         That the parties shall bear their own fees and costs;

        -         That this agreement is subject to Bankruptcy Court approval.



Date: May 29, 2020                                /s/ MARK WILLIAMS
                                                 Attorney for the Debtors


Date: May 28, 2020                               /s/ CURTIS CHING
                                                 Assistant United States Trustee




 Campos stipulation to dismiss                   Page 2

                  Case 19-00090 Document 64 Filed 05/29/20 Page 2 of 2
